Citation Nr: 1409084	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a bilateral knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that in relevant part, denied entitlement to service connection for a bilateral knee disability.  

By way of background, the Veteran initially filed a claim for entitlement to service connection for a bilateral knee disability in April 2006.  The RO denied the claim, and the Veteran appealed to the Board.  The Board received the Veteran's claim and remanded for further development in November 2011.  In a September 2012 supplemental statement of the case (SSOC), the RO continued the previous denial of the Veteran's claim. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, after a close review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran contends his bilateral knee disability is due to an injury suffered in service when he fell over 12 feet from a dumpster.  Alternatively, he contends his bilateral knee disability is secondary to his service connected bilateral foot disability.

The Veteran underwent a VA examination in August 2008 to determine whether his bilateral knee disability was related to his period of service or due to or aggravated by his service-connected bilateral foot disability.  After review of the Veteran's claims file and examination of the Veteran, the examiner opined it was not likely that the Veteran's foot disability was causal in the Veteran's development of a bilateral knee disability.  The examiner explained that a number of foot conditions were capable of causing damage to the knee.  He noted that "[f]orces transmitted to the knee from the foot also result in symptoms of the lower leg, as a 'link' from one joint to another."  However, in this case, because the necessary link was not present as a "symptomatic line of transmi[ss]ion," the examiner concluded the Veteran's knee pain was not secondary to his foot pain.  Although the August 2008 examiner provided a thorough and well-supported opinion regarding whether the Veteran's bilateral knee disability was due to his service-connected bilateral foot disability, he provided no opinion regarding whether the Veteran's bilateral knee disability was aggravated by his service-connected bilateral foot disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).   

Given the above, the claims file should be returned to the August 2008 examiner, if available, in order to obtain an opinion regarding whether the Veteran's bilateral knee disability has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected bilateral foot disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the August 2008 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected bilateral foot disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusion reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  
 
2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


